Citation Nr: 9929387	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  92-23 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the Waco, Texas, Regional Office (RO) which, in pertinent 
part, denied service connection for malaria, hypertension, 
and post-traumatic stress disorder (PTSD).  In August 1994, 
the Board remanded the veteran's claims to the RO for further 
development of the record.  In April 1996, the Board 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for malaria and 
hypertension; denied those claims; and remanded the issue of 
service connection for PTSD to the RO for additional 
development of the record.  In April 1999, the Board 
requested an opinion from a Department of Veterans Affairs 
(VA) medical expert (VHA) in psychiatry.  In July 1999, the 
requested VHA opinion was incorporated into the record.  In 
July 1999, the accredited representative was provided with a 
copy of the VHA opinion and informed of the veteran's right 
to submit additional evidence and/or argument in support of 
the veteran's claim within sixty days of the date of the 
notice.  No additional evidence or argument was subsequently 
received.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Chronic PTSD was not shown during active service or upon 
the most recent VA examination of record.  


CONCLUSION OF LAW

Chronic PTSD was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 
C.F.R.§ 4.125(a) (1999); a link, established by medical 
evidence, between the veteran's current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 
C.F.R.§ 3.304(f) (1999).  See also Moreau v. Brown, 9 Vet. 
App. 389 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The veteran's service medical records make no reference to an 
acquired psychiatric disorder.  The veteran's service 
personnel records indicate that he served with the Army in 
the Republic of Vietnam as a dog handler and a security 
guard.  

In a May 1991 written statement, the veteran stated that he 
served in the Republic of Vietnam as a noncommissioned 
officer; was attached to a military police battalion; and had 
a number of stressful experiences while in Vietnam.  He 
advanced that he had found a soldier asleep at his post in 
approximately December 1969 or January 1970; took 
disciplinary action against the soldier; and was subsequently 
targeted "for a fragging incident or assasin[ation]/ambush 
in Saigon."  He also witnessed (1) the destruction of a jeep 
and its occupants during an enemy rocket attack on a facility 
in Long Binh and (2) observed wounded American soldiers while 
he was being treated for a fever, chills, and malaria at the 
44th Medivac Hospital in Long Binh.  

At a May 1991 VA examination for compensation purposes, the 
veteran was diagnosed with PTSD.  A June 1991 psychiatric 
evaluation from Oscar Perez, M.D., conveys that the veteran 
complained of "reawakened" war memories; an increased 
startle reaction; feeling insecure; and trouble getting along 
with people.  He reported that he had served in the Republic 
of Vietnam as a military police supervisor; saw many soldiers 
wounded; was "stressed out because he had to discharge two 
soldiers from the service" and was subsequently informed 
that he was going to be killed by hooligans; and worked after 
service separation as a civilian in Saudi Arabia and came 
under rocket attack while riding in a jeep.  On examination, 
the veteran exhibited thought content which was 
"characterized by some weariness over his recurring past 
memories of the war."  Dr. Perez noted that the veteran did 
not apparent have many repetitive nightmares.  The veteran 
was diagnosed with PTSD.  

In his April 1992 substantive appeal, the veteran related 
that Dr. Perez's June 1991 psychiatric evaluation was 
inaccurate to the extent that it indicated that he had worked 
in Saudi Arabia.  

A September 1994 VA treatment record reflects that the 
veteran complained of job-related interpersonal conflict.  On 
examination, the veteran was observed to be open and 
talkative about his problems.  He exhibited a dysphoric mood 
and a constricted affect.  An impression of '[ruleout] PTSD" 
was advanced.  

At an October 1994 VA examination for compensation purposes, 
the veteran complained of anger and nightmares associated 
with his distrust of his co-workers.  He reported that he had 
experienced several stressful events while in the Republic of 
Vietnam including being targeted for "a fragging" by his 
fellow soldiers; witnessing four soldiers being wounded in an 
enemy attack on their jeep; and coming under enemy fire for 
approximately two hours during a perimeter attack on Tai 
Ninh.  He stated that he had been employed by the United 
States Customs Service since service separation.  During the 
course of his employment, the veteran had been involved in an 
April 1987 lawsuit in which he was charged with assault and 
an incident in which he was accused of pushing his 
supervisor.  The veteran was diagnosed with a mixed 
personality disorder with narcissistic and paranoid traits.  
The VA examiner commented that "PTSD was not found."  

An April 1995 treatment record from Alfredo Mayorga, M.D., 
states that the veteran was diagnosed with anxiety.  In 
written statements dated in June 1995 and October 1995, the 
veteran asserted that the October 1994 VA examination for 
compensation purposes was inadequate for rating purposes as 
it was conducted by a female examiner and he was unable to 
"open up to female figures."  

A July 1996 psychiatric evaluation from Arthur L. Ramirez, 
M.D., indicates that the veteran "clearly presented with 
significant stressors occurring solely from work;" did not 
have "any psychiatric illness" prior to March 1996; 
developed a severe major depressive disorder "clearly 
related to his stressors at work" after March 1996; and was 
hospitalized in May 1996 upon a diagnosis of single episode 
major depressive disorder without psychotic features.  
Clinical documentation from Dr. Ramirez dated between June 
1996 and June 1998 states that the veteran was receiving 
ongoing treatment for a major depressive disorder.  

A June 1997 written statement from Johan J. Penninck, M.D., 
conveys that the veteran was diagnosed with severe 
depression.  Dr. Penninck commented that "the depression, in 
my opinion, was secondary to the stress caused by the work 
related injuries as well as the consequences with the 
Workman's Comp restrictions."  

Clinical documentation from Karen Gold, Psy. D., dated in 
July 1997 indicates that the veteran was seen upon a referral 
from the United States Customs Service for evaluation of his 
fitness for service and suitability to carry a weapon.  The 
veteran reported that he had "clashed with other soldiers in 
his company over their use of drugs" while serving in the 
Republic of Vietnam.  The veteran was diagnosed with an 
adjustment disorder with anxiety; a mixed cluster A 
personality disorder with predominant schizotypal features; 
and '[ruleout] degenerative neurological process."  

In a September 1997 written statement, the veteran related 
that he had been accused of threatening the life of the 
United States President; investigated by the United States 
Secret Service; exonerated of all charges; and subsequently 
developed "deep major depression" secondary to the stress 
of the investigation and hospitalized.  

At a January 1998 VA examination for compensation purposes, 
the veteran complained of occasional nervousness, 
apprehension, and depression; impaired sleep; occasional 
claustrophobic fears; and an occasional fear of being choked.  
He reported that his Vietnam War-related stressful 
experiences included being the subject of conversation as to 
a potential "fragging" target secondary to his discipline 
of soldiers; coming under a 122 millimeter rocket attack; 
witnessing the deaths of three American officers in an attack 
on the jeep in which they were riding; participating in the 
perimeter defense of Tai Ninh against three thousand enemy 
soldiers; and various episodes of enemy sniper fire upon his 
unit.  He reported that he had been discharged from his 
employment with the United States Customs Service due to 
major depression.  The veteran was diagnosed with a dysthymic 
disorder and mixed personality traits with some paranoid 
features.  The VA examiner commented that:

The patient's clinical and testing 
profiles are suggestive more of a 
diagnosis of depression than one of PTSD.  
While the patient may have some PTSD-type 
symptoms, most of his clinical picture is 
more consistent with a diagnosis of 
depression.   

In April 1999, the Board requested an opinion from a VA 
psychiatrist regarding the appropriate psychiatric diagnosis 
for the appellant, if any.  In a opinion dated in July 1999, 
the Chief, Mental Health and Behavioral Sciences Services at 
the James A. Haley, Veterans' Hospital indicated the 
following:

The appellant's c[laims] file was 
reviewed, including sick call notes while 
on active duty.  These are unremarkable 
for psychological stressors.  The veteran 
was in the Army from 1967-1970, including 
a combat tour in Vietnam as a military 
policeman.  Extensive evaluations were 
carried out on this appellant in 1994 and 
1998, and this additional review is 
apparently based upon further information 
concerning the appellant's activities 
while in Vietnam.  Objective 
psychological testing and evaluation by 
PTSD specialists have consistently failed 
to establish a diagnosis of PTSD, to the 
current time.  Appellant had long-term 
employment with the United States 
Department of the Treasury, having 
recently secured disability retirement.  
After applying every applicable rule 
concerning resolution of doubt in favor 
of the appellant, I still find no 
evidence of behavior or objective test 
results consistent with PTSD.  

The Board has carefully reviewed the probative evidence of 
record including the veteran's statements on appeal.  While 
the veteran was diagnosed with PTSD in May and June 1991 by a 
VA examiner and Dr. Perez, respectively, the multiple VA and 
private psychiatric examinations of record conducted after 
June 1991 do not reflect that the veteran was diagnosed with 
PTSD.  Instead, his current psychiatric complaints were 
repeatedly attributed to a major depressive disorder 
associated with his post-service employment with the United 
States Customs Service.  Indeed, the reports of the October 
1994 and January 1998 VA examinations for compensation 
purposes specifically conclude that the veteran did not have 
PTSD.  The VHA opinion notes that the clinical record does 
not establish a current diagnosis of PTSD.  

The veteran asserts that he was exposed to traumatic events 
while serving with the Army in Vietnam including an episode 
in which he learned of a potential "fragging" threat 
against him from his fellow soldiers; witnessing an enemy 
attack upon a jeep during which the occupants were either 
wounded or killed; repulsing a substantial enemy attack on 
his military facility; and seeing wounded American soldiers 
at a Long Binh, Vietnam, Army medical facility.  The veteran 
contends that these events precipitated chronic PTSD.  The RO 
has conceded that the veteran had combat-related stressors.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) do not assist in advancing the veteran's claim.  Kessel 
v. West, No. 98-772, (U.S. App. Vet. Jul. 28, 1999).  

The Board finds that the most recent psychiatric evaluation 
of record and the VHA opinion establish that the veteran did 
not have PTSD and exhibited no current PTSD symptomatology.  
In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  While the Board acknowledges that the veteran 
experienced combat-related stressors while in Vietnam, there 
is no current diagnosis of PTSD.  In light of this fact, 
service connection for the claimed disorder may not be 
granted.  Beausoleil v. Brown, 8 Vet. App 459, 464 (1996).  
Accordingly, the Board concludes that service connection for 
chronic PTSD is not warranted.  

ORDER

Service connection for chronic PTSD is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

